Title: To John Adams from Richard Blue, 7 October 1800
From: Blue, Richard
To: Adams, John



Sir
Fort Jay Octor.7th: 1800

We whose names are hereunto amend, of Capt. Bishops Company the second Regiment of Artirilists and Engineers, can but express to you Sir, that notwithstanding what may be the decision of a Court Martial held at Philadelphia on the conduct of our Capt. respecting his treatment to his Men, we freely and candidly acknowledge that partiallity we bare to him and hope that he may yet be continued to Command us. You Sir are the only one that we can appeal too who have it in your power to put your Negative or Affirmative to the proceedings of the Court, we most sincerely hope for the former. We are truly sensible of the Honours and Dignity you possess, and hope that we may be gratified in our request.
We must acknowledge which Sums of Money the Capt. has paid for us was at our request, and the trifling Sums which he fell in our Debt, we were willing to wait untill the next payment, Knowing the Capt. was accountable to Sundrie Citizens for more Money than he had received as our pay.
Much pains has been taken to carry into effect the Charges exhibited against the Capt. this has been done by some of the Superiors at this Post amongst the Soldiers of the Company—In condecending to indulge us with an Answer, will be ever acknowledged by those who are at all times ready and Willing to faithfully serve our Country.


















































Non Commissioned OfficersRichard Blue Sergt.Robert Peyton Sergt.Wm Wyatt Sergt.Corpl JacksonCorpl ShirleyCorporal WhiteButler Kelly MusicianCharles Hulett Do.Thos: Hall Do.SoldiersSamuel KingZack WeeksWilliam SmithJoseph MillerDaniel DaughertyEzekial BlueJacob MillerChrist. MillerBaltzer HessDaniel BloyesJehu FraizerJohn SmithJames EdmondsJohn LottDaniel GolingJacob CustardJacob ParcelsZephaniah MillerW. YeatesJames MeginG C BriscoeJames KillenWm StevensonPeter WilliamsBatson LandWm: CroneyP. ApplegateB CoppageArasmus KnottGeorg NolenE StilwellJames RobinsonJesse HillPeter RiceJohn CustardVincent JonesBrooke BloiseCharles SmithWm: Cason